UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )               Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS, )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                             ORDER

               For the reasons set forth in an Opinion issued this same day, it is hereby

               ORDERED that the motion [Dkt. No. 970] of the United States for clarification or

partial reconsideration of the Court’s opinion of April 27, 2017, granting in part and denying in

part claimant Pavel Lazarenko’s motion for partial judgment on the pleadings, is GRANTED; it

is

               FURTHER ORDERED on reconsideration that the allegations in the amended

complaint are sufficient to allege the following claims for relief in connection with the

PMH/GHP scheme: interstate transportation and receipt of property stolen or taken by fraud, in

violation of 18 U.S.C. §§ 2314 and 2315 (Claim One); foreign extortion and foreign bribery,

misappropriation, theft, or embezzlement, in violation of 18 U.S.C. §§ 1956(c)(7)(B)(ii) and (iv)

(Claim Four); and the money laundering claims in violation of 18 U.S.C. §§ 1956 and 1957

(Claims Five through Eight); the United States may pursue these claims at trial; and it is
               FURTHER ORDERED that the Court’s opinion of April 27, 2017 is clarified to

hold that the allegations in the amended complaint are sufficient to allege, inter alia, the

following claims for relief in connection with the UESU and ITERA Energy schemes: foreign

extortion in violation of 18 U.S.C. § 1956(c)(7)(ii) (Claim Four); and money laundering based on

foreign extortion under 18 U.S.C. §§ 1956 and 1957 (Claims Five though Eight); the United

States may pursue these claims at trial.

               SO ORDERED.




                                                              _________/s/______________
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge
DATE: April 23, 2018




                                                  2